DETAILED ACTION
Status of Claims
In the response filed September 7, 2021, no claims were amended. Claims 1-20 are pending in the current application. 

Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered but are not persuasive. First, Applicant asserts that “Roffey does not describe any embodiment in which the token transaction computer receives from a POS device a request message (that includes the primary transaction value and the authentication token) and another request message (that includes a secondary authorization value and the authentication token), determines an account and a ledger from the authentication token, and authorizes a transaction for the primary transaction value based on the account balance in the account.”  Examiner respectfully disagrees. In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Second, Applicant asserts that “Roffey does not describe any embodiment in which the token transaction computer receives a first request message and a second request message and acts upon the first message only after receiving the first message and the second message.”  Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., token transaction computer…acts upon the first message only after receiving the first message and the second message) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Third, Applicant asserts that “Clark does not describe any embodiment in which the TVAM receives from the merchant's access device an authorization request message (that includes the primary transaction value and the public key) and another message (that In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Roffey discloses acquiring and transferring funds, credits, points, personal identification numbers (PINs), or other value from a funding and/or providing source.  Clark discloses performing transaction signing utilizing asymmetric cryptography and a private ledger. The rejection is maintained. 






	
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roffey (US 2018/0053157 A1) in view of Clark et al. (US 2016/0253663 A1).

Regarding claims 1 and 8, Roffey discloses a ledger update network comprising: 
a point-of-sale terminal (Paragraph [0214]); and 
a computer server including a database of ledgers each uniquely associated with a respective token identifier (Figs. 5A and 6A-6C; Paragraph [0214]: the electronic value token transaction computer ), 
wherein the point-of-sale terminal is configured to:
 the point of sale processing unit 105 receives from the electronic value token transaction computer 150 a transaction format associated with the POS retailer and/or associated with a given transaction type and/or value token); 
(b) generate an authorization request message, the authorization request message including the received token identifier and the primary authorization value (Paragraphs [0214]: such transaction format may be used to format the transaction request or message, to prompt the user for further information, or for other data gathering or transmit/receive features at the point of sale and [0224]: The transaction request from the point of sale device 111, or other access point, associated with an e-wallet may contain one or more of the following pieces of information: authentication information, point of sale terminal identification, amount to be credited or debited, a wallet management function such as addition of a value token); 
(c) generate an update command by (i) selecting a rule from a rules database, and (ii) generating a secondary authorization value from at least the selected rule, the update command including the received token identifier and the secondary authorization value, the rules database comprising at least one of the rule (Paragraph [0224]: The transaction request from the point of sale device 111, or other access point, associated with an e-wallet may contain one or more of the following pieces of information…changing management or processing rules associated with one or more value tokens); and 
(d) transmit the authorization request message and the update command to the computer server (Paragraph [0333]: if it is determined that the electronic value token is eligible to be purchased at a discount, the message 106 received from the point of sale device 111 is modified by the message modification unit 154 (and forwarded as message 109) to indicate to the appropriate issuers' authorization system 160 that the electronic value token will be added to the electronic wallet for one amount, but that the customer will be charged a lesser amount reflecting the discount associated with the electronic value token); and
wherein the computer server is configured to: 
 if it is determined that the electronic value token is eligible to be purchased at a discount, the message 106 received from the point of sale device 111 is modified by the message modification unit 154 (and forwarded as message 109) to indicate to the appropriate issuers' authorization system 160 that the electronic value token will be added to the electronic wallet for one amount, but that the customer will be charged a lesser amount reflecting the discount associated with the electronic value token); 
(b) authorize a transaction characterized by the received token identifier and the primary authorization value, and transmit to the point-of-sale terminal an authorization response message confirming authorization of the transaction (Paragraph [0333]: the message modification unit 154 (and forwarded as message 109) indicates to the appropriate issuers' authorization system 160 that the electronic value token will be added to the electronic wallet for one amount, but that the customer will be charged a lesser amount reflecting the discount associated with the electronic value token).
Roffey discloses the limitations above. Roffey does not explicitly disclose:
(c) without referencing the rules database and without first responding to the update command, post the secondary authorization value to the ledger associated with the received token identifier.
Clark teaches:
 (c) without referencing the rules database and without first responding to the update command, post the secondary authorization value to the ledger associated with the received token identifier (Paragraph [0053]: the TVAM 108 may maintain and adjust balances in the ledger 120.  In some embodiments, the TVAM 108 identifies the account in order to identify a current balance associated with the account.  Thus, the TVAM 108 can process the transaction (without the involvement of the issuer 130) by determining whether the current available balance of the account (e.g., from the ledger 120)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Roffey to disclose without referencing the rules database and without first responding to the update command, post the secondary authorization value to the ledger associated with 
Regarding claims 2, 9, and 16, Roffey discloses wherein the point-of-sale terminal is configured to receive from the computer server a range qualifier identifying a range of token identifiers, and to transmit the update command after confirming that the received token identifier correlates with the range (Paragraph [0341]).
Regarding claims 3, 10, and 17, Roffey discloses wherein the point-of-sale terminal includes a memory, and the point-of-sale terminal is configured to receive the at least one rule from the computer server, and to save the received at least one rule in the memory in the rules database (Paragraph [0224]).
Regarding claims 4, 11, and 18, Roffey discloses wherein the rules are each associated with a respective authorization value range, and the point-of-sale terminal is configured to select a rule by correlating the received primary authorization value with one of the authorization value ranges (Paragraph [0341]).
Regarding claims 5, 12, and 19, Roffey discloses wherein the point-of-sale terminal is configured to compute the secondary authorization value from the primary authorization value and the selected rule (Paragraph [0333]).
Regarding claims 6 and 13, Roffey does not explicitly disclose:
 wherein the computer server is configured to post the secondary authorization value by updating the associated ledger with the secondary authorization value after authorizing completion of the transaction.
Clark teaches:
wherein the computer server is configured to post the secondary authorization value by updating the associated ledger with the secondary authorization value after authorizing completion of the transaction (Paragraph [0053]).

Regarding claims 7, 14, and 20, Roffey discloses wherein the point-of-sale terminal is configured to transmit the authorization request message to the computer server via a primary communications network, and to transmit the update command to the computer server via a secondary network different from the primary communications network (Paragraph [0211]).
Regarding claim 15, Roffey discloses a point-of-sale terminal comprising: 
a data input device (Paragraph [0214]); 
a display device (Paragraph [0214]); 
a token interface (Paragraph [0214]); 
a memory storing a rules database comprising at least one rule (Paragraph [0224]); and 
a data processor in communication with the data input device, the display device, the token interface and the memory (Paragraph [0214]), wherein the data processor is configured to: 
receive a primary authorization value from the data input device, and receive a token identifier from an identity token interfaced with the token interface (Paragraph [0214]: the point of sale processing unit 105 receives from the electronic value token transaction computer 150 a transaction format associated with the POS retailer and/or associated with a given transaction type and/or value token); 
generate an authorization request message, the authorization request message including the token identifier and the primary authorization value (Paragraphs [0214]: such transaction format may be used to format the transaction request or message, to prompt the user for further information, or for other data gathering or transmit/receive features at the point of sale and [0224]: The transaction request from the point of sale device 111, or other access point, associated with an e-wallet may contain one or more of the following pieces of information: authentication information, point of sale terminal identification, amount to be credited or debited, a wallet management function such as addition of a value token); 
generate an update command by (i) selecting a rule from the rules database, and (ii) generate a secondary authorization value from at least the selected rule, the update command including the token identifier and the secondary authorization value (Paragraph [0224]: The transaction request from the point of sale device 111, or other access point, associated with an e-wallet may contain one or more of the following pieces of information…changing management or processing rules associated with one or more value tokens); and 
transmit the authorization request message to a computer server (Paragraph [0333]: if it is determined that the electronic value token is eligible to be purchased at a discount, the message 106 received from the point of sale device 111 is modified by the message modification unit 154 (and forwarded as message 109) to indicate to the appropriate issuers' authorization system 160 that the electronic value token will be added to the electronic wallet for one amount, but that the customer will be charged a lesser amount reflecting the discount associated with the electronic value token); and
receive an authorization response message from the computer server, the authorization response message confirming authorization of a transaction characterized by the token identifier and the primary authorization value (Paragraph [0333]: if it is determined that the electronic value token is eligible to be purchased at a discount, the message 106 received from the point of sale device 111 is modified by the message modification unit 154 (and forwarded as message 109) to indicate to the appropriate issuers' authorization system 160 that the electronic value token will be added to the electronic wallet for one amount, but that the customer will be charged a lesser amount reflecting the discount associated with the electronic value token); 
transmit the update command to the computer server after displaying the secondary authorization value (Paragraph [0333]: the message modification unit 154 (and forwarded as message 109) indicates to the appropriate issuers' authorization system 160 that the electronic value token will be added to the electronic wallet for one amount, but that the customer will be charged a lesser amount reflecting the discount associated with the electronic value token).
Roffey discloses the limitations above. Roffey does not explicitly disclose:
display the secondary authorization value on the display device.
Clark teaches:
display the secondary authorization value on the display device (Paragraph [0053]: the TVAM 108 may maintain and adjust balances in the ledger 120.  In some embodiments, the TVAM 108 identifies the account in order to identify a current balance associated with the account.  Thus, the TVAM 108 can process the transaction (without the involvement of the issuer 130) by determining whether the current available balance of the account (e.g., from the ledger 120) meets or exceeds the requested transaction amount from the transaction data 112. If enough available funds are available, the TVAM 108 can deduct the transaction amount from the available balance, and return an authorization response message 118 (at circle ‘6’ to the merchant 110 or directly back to the user device 32 at circle ‘6A’) indicating that the transaction is authorized.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Roffey to disclose display the secondary authorization value on the display device as taught by Roffey because it would have effectively improved transactions at a point-of-sale device.  Roffey discloses managing an electronic value token transaction computer configured for communication with point of sale devices, one or more authorization systems (Roffey Paragraph [0117]). Using the system for transaction signing utilizing asymmetric cryptography of Clark would provide increased efficiency of current transaction systems.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621